DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 06/22/2021 which has been entered. Claims 1 and 9 have been amended. Claims 2, 5-8, 10, 13 and 14 have been cancelled. No Claims have been added. Claims 1, 3, 4, 9, 11 and 12 are still pending in this application, with Claims 1 and 9 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3, 4, 9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: Claim 1 recites “…wherein the agent-customer matching score is used to match customer's profile with details of one or more voice agents and forward call to the identified at least one agent who forms the best pair with the customer…” There should be an article [e.g. “a”] preceding the recited customer profile. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites “…wherein the agent-customer matching score is used to match customer's profile with details of one or more voice agents and forward call to the identified at least one agent who forms the best pair with the customer…”. The recited customer profile is mentioned twice in the specification [See paragraph 0042] and the specification does not provide any indication as to what is contained in the customer profile. 
The agent-customer matching score is used to match the customer profile to voice agent details; but it is unclear as to what is being matched to the voice agent details. The recited customer profile could include anything as the specifications fails to indicate what the customer profile contains. As such Claim 1 is found to be indefinite.
Claim 9 has language similar to Claim 1 and is rejected under a similar rationale.  
Claims 3 and 4 depend on Claim 1 and are rejected due to their dependency on a rejected base claim.
Claims 11 and 12 depend on Claim 9 and are rejected due to their dependency on a rejected base claim.

Claim 1 recites steps of assessing and monitoring cognitive load. In paragraph [0031], the specification indicates that the process of assessing the cognitive load of voice agents is determined by the use of the cognitive load analysis model. The specification provides a means of assessing the cognitive load, but fails to define what the cognitive load actually is. The 
Claim 9 has language similar to Claim 1 and is rejected under a similar rationale.  
Claims 3 and 4 depend on Claim 1 and are rejected due to their dependency on a rejected base claim.
Claims 11 and 12 depend on Claim 9 and are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DANSON et al (2018/0110460 A1) in view of Saushkin (2010/0158238 A1), and further in view of KULKARNI (2011/0150189 A1), LAWRENSON et al (2017/0316707 A1) and Agapi et al (2007/0121824 A1).
As per Claim 1, Danson teaches a method for monitoring behavior of one or more voice agents in a simulated environment of voice-based call center to route a call, wherein the method comprising: collecting one or more physiological signals from the one or more voice agents in the simulated environment of voice-based call center using wearable devices (Page 3, Paragraph [0029]).
Danson also teaches assessing cognitive load of each voice agent of the one or more voice agents in the simulated environment of voice-based call center using cognitive load analysis model, wherein the physiological signals from each voice agent is analyzed (Page 5, Paragraphs [0046] – [0050] and [0052]); and analyzing emotive state of each voice agent based 
Danson continues to teach identifying at least one voice agent of the one or more voice agents based on an agent-customer matching score computed from skill-set profile analysis, cognitive load and a predicted emotive state of the at least one voice agent (Figure 4 – References 404 and 438; Page 6, Paragraph [0057]; Page 9, Paragraph [0079]).
Danson does not teach analyzing a skill-set profile of each voice agent using a static skill-set model and a dynamic skill-set model, wherein the static skill-set model provides the static skill-set profile of the voice agent and the dynamic skill-set model represents the dynamic skill-set profile of the voice agent, and wherein the static skill-set profile of voice agent includes a qualification of the voice agent, efficiency in handling a call and customer satisfaction. 
However, Saushkin teaches analyzing a skill-set profile of each voice agent using a static skill-set model and a dynamic skill-set model, wherein the static skill-set model provides the static skill-set profile of the voice agent and the dynamic skill-set model represents the dynamic skill-set profile of the voice agent (Page 5, Paragraph [0054] and [0055]; Page 5, Paragraph [0053] – [0055]), and wherein the static skill-set profile of voice agent includes a qualification of the voice agent, efficiency in handling a call and customer satisfaction (Page 4, Paragraph [0041] and [0042]).
(Note: In paragraphs [0053] and [0054], Saushkin describes an agent skills model [ASM] that is made up of two subcomponents: 1) classic skills object and 2) agent bio-performance model [ABPM]. The classic skills object includes attributes that define agent skills [i.e. static skill set model] which may include product knowledge, language fluency, equipment 
(Note: In paragraph [0003], Applicant’s Specification indicates routing of customer communication may be based on at least one of an expertise level, and language proficiency. In paragraph [0041] and [0042], Saushkin provides an example of an ABPM stored in a server where agents in a queue must be capable of typing 150 words per minute, speak fluent English and be capable of reading a script with a 98% accuracy rating. The ability of an agent to speak fluent English reads on the recited qualification of the voice agent; while typing 150 words per minute and be capable of reading a script with a 98% accuracy rating is evidence of an expertise level)
Saushkin also teaches analyzing emotive state of each voice agent based on the voice agents physiological signals of the one or more voice agents in the simulated environment of voice-based call center using emotion prediction model (Page 3, Paragraph [0030]; Page 4, Paragraphs [0039] and [0043]; Page 6, Paragraph [0067]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson with the method as taught by Saushkin to consider agent biometrics as a factor when making routing decisions based on current levels of agent performance as an additional consideration in normal routing to further optimize contact center efficiency.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson and Saushkin with the method as taught by Kulkarni to execute a simulation that models an active call center environment where call center agents reactions under different conditions can be tested to obtain results which can be used to create rules to be implemented in a real-time call center environment. 
The combination of Danson, Saushkin and Kulkarni does not teach wherein the dynamic skill-set profile for each voice agent is built in real time based on the cognitive load of the voice agent at that point of time based on physiological signal collected using wearable devices and also the performance of the voice agent previously observed during one or more different category of calls; and assisting each voice agent of the one or more voice agents in call if the cognitive load of the voice agent raises beyond predefined threshold using brain-computer interfacing (BCI) and withdrawing the BCI based assistance if the cognitive load of the voice agent again drops below the predetermined threshold.
However, Lawrenson teaches wherein the dynamic skill-set profile for each voice agent is built in real time based on the cognitive load of the voice agent at that point of time based on physiological signal collected using wearable devices and also the performance of the voice agent previously observed during one or more different category of calls (Tables 1 and 3 –
Lawrenson also teaches assisting each voice agent of the one or more voice agents in call if the cognitive load of the voice agent raises beyond predefined threshold using brain-computer interfacing (BCI) and withdrawing the BCI based assistance if the cognitive load of the voice agent again drops below the predetermined threshold (Page 3, Paragraphs [0049] – Page 4, Paragraph [0058]). 
(Note: In paragraph [0070], Lawrenson describes cognitive states and conditions that cause cognitive states as illustrated in Table 1. The conditions in Table 1 associated with high cognitive load provide thresholds that when met result in the cognitive state (high cognitive load) being recognized. As a result of the high cognitive load being reached the help described by Lawrenson is provided. It would be obvious to stop providing assistance once a high cognitive load is no longer detected)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson, Saushkin and Kulkarni with the method as taught by Lawrenson to identify a specific issue an agent is having and provide customized assistance tailored to the specific issue being experienced by the agent rather than generalized boilerplate which does not fully address the specific issue the agent is currently experiencing.
The combination of Danson, Saushkin, Kulkarni and Lawrenson teaches wherein the agent-customer matching score is used to match customer's profile with details of one or more voice agents and forward call to the identified at least one agent who forms the best pair with the customer (Saushkin: Page 5, Paragraph [0053]; Danson: Page 6, Paragraph [0057]).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson, Saushkin and Kulkarni with the method as taught by Lawrenson to identify a specific issue an agent is having and provide customized assistance tailored to the specific issue being experienced by the agent rather than generalized boilerplate which does not fully address the specific issue the agent is currently experiencing.
The combination of Danson, Saushkin, Kulkarni and Lawrenson does not teach monitoring of cognitive load of each voice agent constantly during a telephonic communication. However, Agapi teaches monitoring of cognitive load of each voice agent constantly during a telephonic communication (Page 2, Paragraph [0017]). (Note: In paragraph [0017], Agapi describes constantly monitoring and analyzing call agent biometrics [i.e. cognitive load] in during real-time while interacting with customers)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson, Saushkin, Kulkarni and Lawrenson with the method as taught by Agapi to automatically monitor the skill, mood, professionalism and behavior of call center agents using biometric technologies to detect potential problems and if needed preemptively act to ensure consistent and quality customer service.

As per Claims 4 and 12, the combination of Danson, Saushkin, Kulkarni, Lawrenson and Agapi teaches wherein the cognitive load analysis models are used to define the threshold used on cognitive load for each voice agent. (Note: In paragraph [0121], Kulkarni describes the simulation of what-if scenarios [providing settings/defining thresholds] in a call center environment under various conditions. In paragraph [0057], Danson describes routing algorithms that consider the relative workload sand current biometric state [i.e. cognitive load] of call center agents when making routing decisions)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Danson, Saushkin, Kulkarni and Lawrenson with the method and system taught by Agapi to automatically monitor the skill, mood, professionalism and behavior of call center agents using biometric technologies to detect potential problems and if needed preemptively act to ensure consistent and quality customer service.
As per Claim 9, the combination of Danson, Saushkin, Kulkarni, Lawrenson and Agapi teaches a system and method for monitoring behavior of one or more voice agents in a simulated environment of voice-based call center to route a telephonic communication as described in Claim 1. Danson also teaches a memory with a plurality of instructions (Figure 3 – Reference 306 and 308; Page 5, Paragraph [0044]).
Danson further teaches a plurality of wearable devices, wherein the wearable devices includes Electroencephalogram, sweat sensor, speech and body analyzer, heart beat analyzer, 180; Figure 3 – Reference 300; Page 5, Paragraph [0042] and [0043]; Page 6, Paragraph [0053]); a plurality of interfacing modules (Figure 3 – References 310, 312, 314, 316, 317 and 318; Page 5, Paragraphs [0045] – [0050]); a processor communicatively coupled with memory (Figure 3 – References 304 and 308; Page 5, Paragraph [0044]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Danson, Saushkin, Kulkarni and Lawrenson with the system taught by Agapi to automatically monitor the skill, mood, professionalism and behavior of call center agents using biometric technologies to detect potential problems and if needed preemptively act to ensure consistent and quality customer service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAPLAN (2016/0071393 A1), MESTHA et al (2016/0157776 A1), Agapi et al (2007/0121824 A1), Garcia Molina et al (2011/0238685 A1), Bruno (2020/0265942 A1), Falconer et al (2016/0174843 A1), Paek et al (2004/0264672 A1), Pakhchanyan et al (2015/0206090 A1), Zuckerman-Stark et al (8,512,240 B1), Ripa et al (2014/0140497 A1) and Prokoski (7,027,621 B1). Each of these describes systems and methods for routing communications within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652